Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea as discussed below. This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention. Applied to the present application, the claims belong to one of the statutory classes of a process/product.
Step 2A of the 2019 Guidance is divided into two Prongs. Prong 1 requires the
examiner to determine if the claims recite an abstract idea, and further requires that
the abstract idea belongs to one of three enumerated groupings: mathematical
concepts, mental processes, and certain methods of organizing human activity.
Independent Claim 1 is copied below, with the limitations belonging to an
abstract idea highlighted in bold; the remaining limitations are ''additional elements''.
A method comprising: 
receiving a plurality of sets of sensor data associated with a processing chamber of a substrate processing system, wherein each of the plurality of sets of sensor data comprises a corresponding sensor value of the processing chamber mapped to a corresponding spacing value of the processing chamber;
providing the plurality of sets of sensor data as input to a trained machine learning model; 
obtaining, from the trained machine learning model, one or more outputs indicative of a health of the processing chamber; and 
causing, based on the one or more outputs, performance of one or more corrective actions associated with the processing chamber.  
Under the Step 1 of the eligibility analysis, we determine whether the claims are
to a statutory category by considering whether the claimed subject matter falls within the
four statutory categories of patentable subject matter identified by 35 U.S.C. 101:
Process, machine, manufacture, or composition of matter. The above claim is
considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the underlined portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation, that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
For example, step of: 
“causing, based on the one or more outputs, performance of one or more corrective actions associated with the processing chamber” is treated as belonging to mental process - concept performed in the human mind including an observation, evaluation, judgement, and/or opinion. This mental step represents a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. In the context of this claim, it encompasses the user manually causing the performance of one or more corrective actions associated with the processing chamber.
	Additionally, the abstract idea (the highlighted above limitations) is considered as falling into the groupings of organizing human activity – fundamental economic principles or practices (including assessing risk). Such organizing human activity comprises, for example, activity of causing, based on the one or more outputs, performance of one or more corrective actions associated with the processing chamber.
 Similar limitations comprise the abstract ideas of Claims 10 and 15.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites
a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that
integrate the exception into a practical application of that exception.
The additional elements in Claim 1 of “a plurality of sets of sensor data”, “a processing chamber”, “a substrate processing system”, “sensor value of the processing chamber”, “spacing value of the processing chamber”, “a trained machine learning model” are recited in generality and do not recite particular machines applying or being used by the abstract idea. Additional elements of Claim 10 of “historical sensor data”, “historical performance data”, and additional element of Claim 15 of “A non-transitory machine-readable storage medium” are not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. The additional limitations of “a plurality of sets of sensor data” and “historical sensor data” represent mere data gathering steps necessary to execute the abstract idea and only add an insignificant extra-solution activity to the judicial exception, which are recited in generality and are not meaningful. It represents extra-solution activity to the judicial exception according to MPEP 2106.05(g)(3):
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
According to the October update on 2019, the above steps are “performed in order to gather data for the mental analysis step, and is a necessary precursor for all uses of the recited exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application”.
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Step 2B of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself. The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2A, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
However, the above claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis), are well-understood and conventional in the relevant art. For example, US20180082826 to Guha et al. (hereinafter Guha) discloses the substrate processing system (para 0006 – a plasma reactor for processing of production substrates) and processing chamber (para 0006 – plasma reactor for wafer processing), and US20200013657 to Lee et al. (hereinafter Lee) discloses the substrate processing system (Fig. 1, para 0004) and processing chamber (para 0006).
Therefore, claims 1, 10 and 15 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-9, 11-14, and 16-20 provide additional features/steps which are either part of an expanded abstract idea of the independent claims (adding additional elements/steps that are not meaningful as they are recited in generality and/or not qualified as particular machine and/or eligible transformation and, therefore, do not reflect a practical application as well as not qualified for “significantly more” based on prior art or record (Claim 8 – process kit ring;  same limitation in Claims 14 and 19)).
In conclusion, dependent claims 2-9, 11-14, and 16-20 are not eligible for substantially similar reasons as discussed with regards to Claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 9, 10, 15, 17, and 20 are rejected under 35 U.S.C. 102 as being anticipated by US20180082826 to Guha et al. (hereinafter Guha).

Regarding Claim 1: Guha discloses:
“A method comprising: receiving a plurality of sets of sensor data associated with a processing chamber of a substrate processing system” (para 0001, para 0008 – “the desired processing state and the current processing state are defined in a virtual space that is descriptive of a physical state of plasma conditions sensed within a processing volume of the plasma reactor by the sensors”), 
“wherein each of the plurality of sets of sensor data comprises a corresponding sensor value of the processing chamber mapped to a corresponding spacing value of the processing chamber” (para 0050 – “the sensors 132 may include one or more of an optical emission spectrometry (OES) sensor, a pressure sensor, a voltage sensor, a current sensor, a temperature sensor, a flow rate sensor, frequency sensor, a power sensor, a metrology sensor, and combinations of two or more”; para 0057 – “sensor data from the sensors 132, as received from sensors of the plasma reactor 131 will be producing sensor data streams 136 (i.e. sensor value, added by examiner), which are fed to the multivariate processing 130. If the multivariate processing 130 determines that an adjustment is needed to the settings of the specific one or more tuning knobs 134, compensation 138 is propagated to the actual tuning knobs, to effectuate a change 140 in the processing (i.e. mapping to a corresponding spacing value, added by examiner)”);
“providing the plurality of sets of sensor data as input to a trained machine learning model” (para 0045 – “data streams from a reactor are used in a whole new perspective and thereby make them useful for the purpose of chamber control through the use of machine learning. FIGS. 1-12 below will provide examples of how information may flow to enable machine learning in the context of plasma reactors”, also see para 0062 and 0078); 
“obtaining, from the trained machine learning model, one or more outputs indicative of a health of the processing chamber” (para 0078 – “through a calibrated set of experiments, the model can be taught to define processing state of the reactor ... This step, in some embodiments, is referred to as the learning step where the machine learning engine 180 is taught what the desired state is, what are the bounds, signal to noise, etc. (i.e. indications of a health of the processing chamber, added by examiner”; para 0102 – “FIG. 7B illustrates an example implementation of machine learning to maintain processing state, in accordance with one embodiment. In this example, machine learning engine can be used in real time… A health monitoring operation can be performed, just prior to entering active wafer processing, as a safety check. As can be appreciated, this strategy will ensure that chamber is in right state before taking the wafer in and reduces risk of misprocessed wafers.”); and 
“causing, based on the one or more outputs, performance of one or more corrective actions associated with the processing chamber” (para 0080 – “during normal operation of the reactor the machine learning engine 180 will constantly monitor data stream 136 and refine itself within bounds to be able to improve its precision in defining the desired processing state of the reactor. … any deviation will be captured, and machine learning engine 180 will correct for the deviation and in the process will generate compensation vectors 194.”).
	
	Regarding Claim 2: Guha discloses the method of Claim 1.
	Guha further discloses:
“wherein the corresponding sensor value is: a corresponding pressure value of the processing chamber; or a corresponding pumping efficiency value associated with the processing chamber” (para 0049 – “the sensors will vary depending on the structure of the plasma reactor 100, or additional sensors may be added to the plasma reactor 100 to capture specific types of data from the plasma 120 during processing”; para 0125 – “The controller 120 may also handle processing of one or more recipes including multiple set points for various operating parameters (e.g., voltage, current, frequency, pressure, flow rate, power, temperature, etc.), e.g., for operating a plasma processing system.”).  

	Regarding Claim 5:  Guha discloses the method of Claim 1.
	Guha further discloses:
“wherein the receiving of the plurality of sets of sensor data is after one or more of performing preventative maintenance on the processing chamber or installation of the processing chamber” (para 0053 – “In one embodiment, the controller 120 may execute the multivariate processing 130 (interpreted as receiving the plurality of sets of sensor data, added by examiner) in order to place the plasma reactor 100 into production service. This operation may be required after a chamber cleaning operation, wherein the chamber is opened to atmosphere and thoroughly cleaned and/or parts removed and replaced”, para 0073).

	Regarding Claim 9: Guha discloses the method of Claim 1.
	Guha further discloses:
“receiving performance data associated with the processing chamber; and causing the trained machine learning model to be further trained with data input comprising the plurality of sets of sensor data and target output comprising the performance data” (Fig. 2; para 0063 – “the machine learning engine 180 is utilizing the desired processing state values 170 in order to determine when based on the data streams provided by the sensors, the current processing state values 172 are not matching the desired processing state values 170. In addition, the machine learning engine 180 will be receiving periodic information from etch rate analysis, which may be performed after one or more substrates are tested using a metrology tool. …etch performance verification 174 can be performed and provided as periodic data 171 to the machine learning engine 180”).

	Regarding Claim 10: Guha discloses:
“A method comprising: receiving a plurality of sets of historical sensor data associated with one or more processing chambers of one or more substrate processing systems” (para 0001, para 0008 – “the desired processing state and the current processing state are defined in a virtual space that is descriptive of a physical state of plasma conditions sensed within a processing volume of the plasma reactor by the sensors”; para 0039 – “in addition to comparing current processing states to desired processing states for a plasma process type and a plasma reactor type, a machine learning engine is configured to learn from past processing, which produces adjustments and refinements to the desired processing state values… the machine learning engine operates a mathematical model that is refined over time and is able to learn and correct not only the desired processing state values but also the compensation variables and its magnitude which upon translation into physical variables can be used as tuning knobs to physical controls, values, settings of a plasma reactor”), wherein 
“each of the plurality of sets of historical sensor data comprises a corresponding historical sensor value mapped to a corresponding historical spacing value” (para 0050 – “the sensors 132 may include one or more of an optical emission spectrometry (OES) sensor, a pressure sensor, a voltage sensor, a current sensor, a temperature sensor, a flow rate sensor, frequency sensor, a power sensor, a metrology sensor, and combinations of two or more”; para 0057 – “sensor data from the sensors 132, as received from sensors of the plasma reactor 131 will be producing sensor data streams 136 (i.e. sensor value, added by examiner), which are fed to the multivariate processing 130. If the multivariate processing 130 determines that an adjustment is needed to the settings of the specific one or more tuning knobs 134, compensation 138 is propagated to the actual tuning knobs, to effectuate a change 140 in the processing (i.e. mapping to a corresponding spacing value, added by examiner)”; para 0039);
“receiving a plurality of sets of historical performance data associated with the one or more processing chambers, wherein each of the plurality of sets of historical performance data corresponds to a respective set of historical sensor data of the plurality of sets of historical sensor data” (para 0045 – “data streams from a reactor are used in a whole new perspective and thereby make them useful for the purpose of chamber control through the use of machine learning. FIGS. 1-12 below will provide examples of how information may flow to enable machine learning in the context of plasma reactors”, also see para 0039, 0062, and 0078); and 
“training a machine learning model with data input comprising the plurality of sets of historical sensor data and target output comprising the plurality of sets of historical performance data to generate a trained machine learning model” (para 0045 – “data streams from a reactor are used in a whole new perspective and thereby make them useful for the purpose of chamber control through the use of machine learning. FIGS. 1-12 below will provide examples of how information may flow to enable machine learning in the context of plasma reactors”, also see para 0039, 0062, and 0078), 
“the trained machine learning model being capable of generating one or more outputs indicative of a health of a processing chamber” (para 0078 – “through a calibrated set of experiments, the model can be taught to define processing state of the reactor ... This step, in some embodiments, is referred to as the learning step where the machine learning engine 180 is taught what the desired state is, what are the bounds, signal to noise, etc. (i.e. indications of a health of the processing chamber, added by examiner”; para 0102 – “FIG. 7B illustrates an example implementation of machine learning to maintain processing state, in accordance with one embodiment. In this example, machine learning engine can be used in real time… A health monitoring operation can be performed, just prior to entering active wafer processing, as a safety check. As can be appreciated, this strategy will ensure that chamber is in right state before taking the wafer in and reduces risk of misprocessed wafers”; para 0039)
“to cause performance of one or more corrective actions associated with the processing chamber of a substrate processing system” (para 0080 – “during normal operation of the reactor the machine learning engine 180 will constantly monitor data stream 136 and refine itself within bounds to be able to improve its precision in defining the desired processing state of the reactor. … any deviation will be captured, and machine learning engine 180 will correct for the deviation and in the process will generate compensation vectors 194”; para 0039).

	Regarding Claim 15: Guha discloses:
“A non-transitory machine-readable storage medium storing instructions which, when executed cause a processing device to perform operations” (Fig. 12; para 0127, 0136) comprising:
“receiving a plurality of sets of sensor data associated with a processing chamber of a substrate processing system” (para 0001, para 0008 – “the desired processing state and the current processing state are defined in a virtual space that is descriptive of a physical state of plasma conditions sensed within a processing volume of the plasma reactor by the sensors”), 
“wherein each of the plurality of sets of sensor data comprises a corresponding sensor value of the processing chamber mapped to a corresponding spacing value of the processing chamber” (para 0050 – “the sensors 132 may include one or more of an optical emission spectrometry (OES) sensor, a pressure sensor, a voltage sensor, a current sensor, a temperature sensor, a flow rate sensor, frequency sensor, a power sensor, a metrology sensor, and combinations of two or more”; para 0057 – “sensor data from the sensors 132, as received from sensors of the plasma reactor 131 will be producing sensor data streams 136 (i.e. sensor value, added by examiner), which are fed to the multivariate processing 130. If the multivariate processing 130 determines that an adjustment is needed to the settings of the specific one or more tuning knobs 134, compensation 138 is propagated to the actual tuning knobs, to effectuate a change 140 in the processing (i.e. mapping to a corresponding spacing value, added by examiner)”);
“providing the plurality of sets of sensor data as input to a trained machine learning model” (para 0045 – “data streams from a reactor are used in a whole new perspective and thereby make them useful for the purpose of chamber control through the use of machine learning. FIGS. 1-12 below will provide examples of how information may flow to enable machine learning in the context of plasma reactors”, also see para 0062 and 0078); 
“obtaining, from the trained machine learning model, one or more outputs indicative of a health of the processing chamber” (para 0078 – “through a calibrated set of experiments, the model can be taught to define processing state of the reactor ... This step, in some embodiments, is referred to as the learning step where the machine learning engine 180 is taught what the desired state is, what are the bounds, signal to noise, etc. (i.e. indications of a health of the processing chamber, added by examiner”; para 0102 – “FIG. 7B illustrates an example implementation of machine learning to maintain processing state, in accordance with one embodiment. In this example, machine learning engine can be used in real time… A health monitoring operation can be performed, just prior to entering active wafer processing, as a safety check. As can be appreciated, this strategy will ensure that chamber is in right state before taking the wafer in and reduces risk of misprocessed wafers.”); and 
“causing, based on the one or more outputs, performance of one or more corrective actions associated with the processing chamber” (para 0080 – “during normal operation of the reactor the machine learning engine 180 will constantly monitor data stream 136 and refine itself within bounds to be able to improve its precision in defining the desired processing state of the reactor. … any deviation will be captured, and machine learning engine 180 will correct for the deviation and in the process will generate compensation vectors 194.”).

	Regarding Claim 17: Guha discloses the non-transitory machine-readable storage medium of claim 15.
	Guha further discloses:
“wherein the receiving of the plurality of sets of sensor data is after one or more of performing preventative maintenance on the processing chamber or installation of the processing chamber” (para 0053 – “In one embodiment, the controller 120 may execute the multivariate processing 130 (interpreted as receiving the plurality of sets of sensor data, added by examiner) in order to place the plasma reactor 100 into production service. This operation may be required after a chamber cleaning operation, wherein the chamber is opened to atmosphere and thoroughly cleaned and/or parts removed and replaced”, para 0073).

Regarding Claim 20: Guha discloses the non-transitory machine-readable storage medium of claim 15.
	Guha further discloses:
“the operations further comprising: receiving performance data associated with the processing chamber; and causing the trained machine learning model to be further trained with data input comprising the plurality of sets of sensor data and target output comprising the performance data” (Fig. 2; para 0063 – “the machine learning engine 180 is utilizing the desired processing state values 170 in order to determine when based on the data streams provided by the sensors, the current processing state values 172 are not matching the desired processing state values 170. In addition, the machine learning engine 180 will be receiving periodic information from etch rate analysis, which may be performed after one or more substrates are tested using a metrology tool. …etch performance verification 174 can be performed and provided as periodic data 171 to the machine learning engine 180”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 8, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guha in view of US20180138069 to Tan et al. (hereinafter Tan).

Regarding Claim 6: Guha discloses the method of Claim 1.
Guha is silent on:
“wherein the one or more outputs are indicative of an error in calibration of heater spacing of the processing chamber, and wherein the performance of the one or more corrective actions comprises one or more of providing an alert or causing recalibration of the heater spacing of the processing chamber”.
	However, Tan discloses:
“wherein the one or more outputs are indicative of an error in calibration of heater spacing of the processing chamber, and wherein the performance of the one or more corrective actions comprises one or more of providing an alert or causing recalibration of the heater spacing of the processing chamber” (Figs. 1, 4, 5A-5B; para 0052 – “The determined center of the substrate support may then be used as an initial centered position of the edge ring. The system 400 then performs a calibration process according to the present disclosure to calculate an actual centered position of the edge ring relative to the substrate support (interpreted as heater spacing calibration, added by examiner)”; para 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process monitoring device, disclosed by Guha, as taught by Tan, in order to maintain the safe level pressure inside the chamber and hence improve the quality of deposition.
Regarding Claim 8: Guha discloses the method of Claim 1.
Guha is silent on:
“wherein the one or more outputs are indicative of an error in installation of a process kit ring in the processing chamber, and wherein the performance of the one or more corrective actions comprises one or more of providing an alert or causing re-installation of the process kit ring in the processing chamber”.
	However, Tan discloses:
“wherein the one or more outputs are indicative of an error in installation of a process kit ring in the processing chamber, and wherein the performance of the one or more corrective actions comprises one or more of providing an alert or causing re-installation of the process kit ring in the processing chamber” (Fig. 7; Abstract; para 0006 – “An edge ring position module configured to determine a centered position of the edge ring relative to the substrate support based on offsets between the plurality of first positions and the plurality of second positions”; para 0009 – “The offsets between the plurality of first positions and the plurality of second positions include first offsets corresponding to a first axis and second offsets corresponding to a second axis. The first axis corresponds to a horizontal axis and the second axis corresponds to a rotational axis”; para 0012 – “the offsets between the plurality of first positions and the plurality of second positions indicate a magnitude that the edge ring shifted when placed onto the substrate support and a direction that the edge ring shifted when placed onto the substrate support”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process monitoring device, disclosed by Guha, as taught by Tan, in order to improve the safety of the substrate processing chamber operation, to maintain the process temperature and hence the quality of the resulting deposition.

Regarding Claim 14: Guha discloses the method of Claim 10.
Guha is silent on:
“wherein the one or more outputs are indicative of an error in installation of a process kit ring in the processing chamber, and wherein the performance of the one or more corrective actions comprises one or more of providing an alert or causing re-installation of the process kit ring in the processing chamber”.
	However, Tan discloses:
“wherein the one or more outputs are indicative of an error in installation of a process kit ring in the processing chamber, and wherein the performance of the one or more corrective actions comprises one or more of providing an alert or causing re-installation of the process kit ring in the processing chamber” (Fig. 7; Abstract; para 0006 – “An edge ring position module configured to determine a centered position of the edge ring relative to the substrate support based on offsets between the plurality of first positions and the plurality of second positions”; para 0009 – “The offsets between the plurality of first positions and the plurality of second positions include first offsets corresponding to a first axis and second offsets corresponding to a second axis. The first axis corresponds to a horizontal axis and the second axis corresponds to a rotational axis”; para 0012 – “the offsets between the plurality of first positions and the plurality of second positions indicate a magnitude that the edge ring shifted when placed onto the substrate support and a direction that the edge ring shifted when placed onto the substrate support”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process monitoring device, disclosed by Guha, as taught by Tan, in order to improve the safety of the substrate processing chamber operation, to maintain the process temperature and hence the quality of the resulting deposition.

Regarding Claim 19: Guha discloses the method of Claim 15.
Guha is silent on:
“wherein the one or more outputs are indicative of an error in installation of a process kit ring in the processing chamber, and wherein the performance of the one or more corrective actions comprises one or more of providing an alert or causing re-installation of the process kit ring in the processing chamber”.
	However, Tan discloses:
“wherein the one or more outputs are indicative of an error in installation of a process kit ring in the processing chamber, and wherein the performance of the one or more corrective actions comprises one or more of providing an alert or causing re-installation of the process kit ring in the processing chamber” (Fig. 7; Abstract; para 0006 – “An edge ring position module configured to determine a centered position of the edge ring relative to the substrate support based on offsets between the plurality of first positions and the plurality of second positions”; para 0009 – “The offsets between the plurality of first positions and the plurality of second positions include first offsets corresponding to a first axis and second offsets corresponding to a second axis. The first axis corresponds to a horizontal axis and the second axis corresponds to a rotational axis”; para 0012 – “the offsets between the plurality of first positions and the plurality of second positions indicate a magnitude that the edge ring shifted when placed onto the substrate support and a direction that the edge ring shifted when placed onto the substrate support”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process monitoring device, disclosed by Guha, as taught by Tan, in order to improve the safety of the substrate processing chamber operation, to maintain the process temperature and hence the quality of the resulting deposition.
The closest prior art
1. US20180082826A1 to Guha et al. (hereinafter Guha) discloses method and process of implementing machine learning in complex multivariate wafer processing equipment, but does not disclose the corresponding spacing value corresponds to a respective distance between an upper surface of an edge ring of the processing chamber and a lower surface of a ceramic isolator of the processing chamber; the heater spacing comprises a plurality of distances between an upper surface of an edge ring and a lower surface of a ceramic isolator; the corresponding sensor value is a corresponding pressure value associated with exhaust pressure of gas leaving the processing chamber via an opening between the upper surface of the edge ring and the lower surface of the ceramic isolator.
2. US20180138069A1 to Tan et al. (hereinafter Tan) discloses the edge ring centering method using ring dynamic alignment data, but does not disclose the corresponding spacing value corresponds to a respective distance between an upper surface of an edge ring of the processing chamber and a lower surface of a ceramic isolator of the processing chamber; the heater spacing comprises a plurality of distances between an upper surface of an edge ring and a lower surface of a ceramic isolator; the corresponding sensor value is a corresponding pressure value associated with exhaust pressure of gas leaving the processing chamber via an opening between the upper surface of the edge ring and the lower surface of the ceramic isolator.
3. US20190013232A1 to Yan et al. (hereinafter Yan) discloses the moveable edge ring design, but does not disclose the corresponding spacing value corresponds to a respective distance between an upper surface of an edge ring of the processing chamber and a lower surface of a ceramic isolator of the processing chamber; the heater spacing comprises a plurality of distances between an upper surface of an edge ring and a lower surface of a ceramic isolator; the corresponding sensor value is a corresponding pressure value associated with exhaust pressure of gas leaving the processing chamber via an opening between the upper surface of the edge ring and the lower surface of the ceramic isolator.
4. US20200006102A1 to Lin et al. (hereinafter Lin) discloses the machine learning on overlay virtual metrology, but does not disclose the corresponding spacing value corresponds to a respective distance between an upper surface of an edge ring of the processing chamber and a lower surface of a ceramic isolator of the processing chamber; the heater spacing comprises a plurality of distances between an upper surface of an edge ring and a lower surface of a ceramic isolator; the corresponding sensor value is a corresponding pressure value associated with exhaust pressure of gas leaving the processing chamber via an opening between the upper surface of the edge ring and the lower surface of the ceramic isolator.
5. US20200013657A1 to Lee et al. (hereinafter Lee) discloses the apparatus and methods for edge ring replacement, inspection and alignment using image sensors, but does not disclose the corresponding spacing value corresponds to a respective distance between an upper surface of an edge ring of the processing chamber and a lower surface of a ceramic isolator of the processing chamber; the heater spacing comprises a plurality of distances between an upper surface of an edge ring and a lower surface of a ceramic isolator; the corresponding sensor value is a corresponding pressure value associated with exhaust pressure of gas leaving the processing chamber via an opening between the upper surface of the edge ring and the lower surface of the ceramic isolator.
6. US20200185194A1 to Albarede et al. (hereinafter Albarede) discloses the endpoint sensor based control including adjustment of an edge ring parameter for each substrate processed to maintain etch rate uniformity, but does not disclose the corresponding spacing value corresponds to a respective distance between an upper surface of an edge ring of the processing chamber and a lower surface of a ceramic isolator of the processing chamber; the heater spacing comprises a plurality of distances between an upper surface of an edge ring and a lower surface of a ceramic isolator; the corresponding sensor value is a corresponding pressure value associated with exhaust pressure of gas leaving the processing chamber via an opening between the upper surface of the edge ring and the lower surface of the ceramic isolator.
7. US5846332 to Zhao et al. (hereinafter Zhao) discloses the thermally floating pedestal collar in a chemical vapor deposition chamber, but does not disclose the corresponding spacing value corresponds to a respective distance between an upper surface of an edge ring of the processing chamber and a lower surface of a ceramic isolator of the processing chamber; the heater spacing comprises a plurality of distances between an upper surface of an edge ring and a lower surface of a ceramic isolator; the corresponding sensor value is a corresponding pressure value associated with exhaust pressure of gas leaving the processing chamber via an opening between the upper surface of the edge ring and the lower surface of the ceramic isolator.

Allowable Subject Matter
Claims 3-4, 7, 11-13, 16, and 18 include the allowable subject matter. If the 101 issues are resolved, claims 3-4, 7, 11-13, 16, and 18 would be allowable if rewritten in independent form.
The following is an examiner’s statement of reasons for allowance.
The teachings of Guha, Tan, Yan, Lin, Lee, Albarede, and Zhao combined show the elements of Claims 3 and 11 except “the corresponding spacing value corresponds to a respective distance between an upper surface of an edge ring of the processing chamber and a lower surface of a ceramic isolator of the processing chamber”. Claim 4 is allowable on the basis of its dependency of allowable Claim 3, and Claim 12 is allowable on the basis of its dependency of allowable Claim 11.
The teachings of Guha, Tan, Yan, Lin, Lee, Albarede, and Zhao combined show the elements of Claims 7, 13, and 18 except “the heater spacing comprises a plurality of distances between an upper surface of an edge ring and a lower surface of a ceramic isolator”.
The teachings of Guha, Tan, Yan, Lin, Lee, Albarede, and Zhao combined show the elements of Claim 16 except “the corresponding spacing value corresponds to a respective distance between an upper surface of an edge ring of the processing chamber and a lower surface of a ceramic isolator of the processing chamber; and the corresponding sensor value is a corresponding pressure value associated with exhaust pressure of gas leaving the processing chamber via an opening between the upper surface of the edge ring and the lower surface of the ceramic isolator”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/LYUDMILA ZAYKOVA-FELDMAN/                                                                                             Examiner, Art Unit 2865       

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863